DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 6/1/2022 has been entered.  Claims 1-13 remain pending in the Application.  The amendments to the claims have overcome the Objection and the 112(b) Rejection with respect to claim 3, and are now recite sufficient structure as to no longer be interpreted under 112(f).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 10 has been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art alone or in combination neither anticipates nor renders obvious the claimed invention.  Specifically, the prior art does not teach a cover assembly with a top end that is arranged spaced apart from and parallel to a supporting structure of a saw assembly, the top end comprising a slot extending in a first longitudinal extension of the cover assembly, wherein the saw blade is configured to rotate in the slot such that a portion of the saw blade is in the cover assembly and remaining portions of the saw blade are above the slot and outside of the cover assembly of claims 1 and 8, and wherein the saw assembly comprises releasably attachable channel covers that are adapted to cover water drainage channels in the workpiece support of claim 5.  For at least these reasons, and along with the other limitations, these claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723